Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the specification is written in a very confusing manner such as the use of the term “orthopedic guardians” which is unknown and confusing, the description of the diecut layer and covering element (page 3 lines 12-18) is confusing as to how many “covering layers” are present and where such are located, phrases such as “an intermediate layer 7 in a plastic material” (page 6),  “a covering 8 in a grasping material” (page 6), “configured so as to grasp and interest…” (page 7 lines 13-15), and page 8 lines 10-16 are very awkward and confusing.  The above noted defects are merely representative of some of the confusing phrases and not to be a complete listing thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
     In claim 11 the phrase “an orthopedic guardian” is confusing, vague, and indefinite because it is not clear what applicant is referring to with such language.  Also, it appears that the “guardian” is first referred to as an intended use but later (in this claim and those dependent on this claim) attempts to positively recite such.  It is not clear if applicant intends to positively recite and claim a “guardian” of if such is a recitation of intended use.  The fact that it is not clear what a “guardian” is referring to makes such more confusing.
     In claims 17, 21 the phrase “orthesis map” is confusing, vague, and indefinite because it is not clear what structural limitations applicant intends to encompass with such language, i.e. are there lines drawn, letters and numbers, colors, or merely a plurality of elements.
     In claim 19 the phrase “said supporting layer comprises a diecut layer…” is confusing, in that it is not clear how many diecut layers are being claimed since claim 18 recites the supporting layer separate from a diecut layer and then claim 19 states that the support layer comprises a diecut layer.  Also, the phrase “covering elements in a graspable material” is confusing and not understood.  The phrase said diecut layer comprises: a graping layer turned towards the graspable material of the diecut layer” is confusing, vague, and indefinite.  This claim is very confusing and it is not clear what or how many layers are being claimed.  Claim 23 has similar issues as noted above with reference to claim 19 in that it has the same language.
     In claims 20 and 24 the phrase “in correspondence of the peripheral edge of the hollow punch” is confusing and not understood.
     In claim 22 the phrase “a layered structure consisting of at least one supporting layer…” is vague and indefinite because “consisting” is closed language and “at least one” is open and it is not clear what the “consisting” language is limiting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer (4841648).
     Shaffer shows an orthopedic medical device comprising an orthoses (20) with an external wall having a graspable material (44) and an orthosis map (see figure 1) as claimed.
Claim(s) 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boos (2311925) or Block (1061353)
     Boos or Block shows an orthopedic medical device comprising an orthoses (3, 7, or 14) or (28, 27, 27, or 37) with an external wall having a male or female engaging means (4, 11, or 16) or (40, 41, 38, 39, 43, 42) as claimed.
Claim(s) 11-14, and 17-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grim (5329705).
     Grim shows an orthopedic medical device comprising an orthesis (figures 2 and 3) having an external wall with grasping material (54, 72, 98), a layered structure having a supporting layer (64) and a diecut layer (66), a soft/elastic/semirigid material (foam, see column 4 lines 22-35 and/or 104 and 106, column 5 lines 15-19) and a covering layer (102) as claimed.
     In reference to claims 17 and 21, Grim shows a “map” (figure 2) inasmuch as the claims are understood.
     In reference to claim 22, Grim shows removable islands (68).
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732